             Case 2:18-cv-00218-JCC Document 169 Filed 03/29/21 Page 1 of 2




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JAMES ANTHONY WILLIAMS,                               CASE NO. C18-0218-JCC
10                             Plaintiff,                  ORDER
11          v.

12   BRUCE C. GAGE, et al.,

13                             Defendants.
14

15          This matter comes before the Court on the Report and Recommendation (R&R) of the
16   Honorable Mary Alice Theiler, United States Magistrate Judge (Dkt. No. 168). Having
17   thoroughly considered the R&R and the relevant record, and having received no objections to the
18   R&R, the Court ORDERS that:
19          1. The Court ADOPTS the R&R (Dkt. No. 168).
20          2. The Court GRANTS Defendants’ motion for summary judgment (Dkt. No. 122) and
21               DISMISSES Plaintiff’s complaint (Dkt. No. 11) without prejudice.
22          3. The Clerk is DIRECTED to send copies of this Order to Plaintiff and to Judge
23               Theiler.
24   //
25   //
26   //


     ORDER
     C18-0218-JCC
     PAGE - 1
             Case 2:18-cv-00218-JCC Document 169 Filed 03/29/21 Page 2 of 2




 1          DATED this 29th day of March 2021.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C18-0218-JCC
     PAGE - 2
